 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8    UNITED STATES OF AMERICA,                            CASE NO. 1:09-CV-1689 AWI GSA
 9                          Plaintiff                      ORDER RE: REQUEST FOR JUDICIAL
                                                           NOTICE
10                  v.
11    VINCENT STEVEN BOOTH, LOUISE
      Q. BOOTH, MICHAEL SCOTT IOANE,
12    ACACIA CORPORATE
      MANAGEMENT, LLC, MARIPOSA
13    HOLDINGS, INC., AND ALPHA
      ENTGERPRISES, LLC,
14
                            Defendants
15

16

17          Defendant Michael Ioane has filed a request for judicial notice of an “attached 12/17/18
18   letter, pages 1-6, addressed to Hon. Sidney R. Thomas from Eric Lighter, which references case of
19   U.S. v. Steven Audette, CA9 No. 17-10017, D.C. No. 2:14-CR-00858-SPL, District of Arizona,
20   Phoenix” which concerns an “investigation regarding the grand juries for the Ninth Circuit being
21   tampered with.” Michael Ioane states that “his criminal trial was fundamentally unfair. This is
22   relevant in this case because: This court relied entirely on the findings of the criminal case when it
23   issued is findings and authorization to sell the subject real property.” In this civil case, a four day
24   bench trial took place July 16-19, 2013. The Findings of Fact and Conclusions of Law were based
25   on the testimony and other evidence presented at this civil trial; they were not dependent on
26   Michael Ioane’s criminal conviction. As such Michael Ioane’s proffered documents are not
27   relevant to this case. Judicial notice need not be granted to irrelevant materials. See e.g. Schaldach
28   v. Dignity Health, 2015 U.S. Dist. LEXIS 136506, *9 (E.D. Cal. Oct. 5, 2015); Shalaby v.
 1   Bernzomatic, 281 F.R.D. 565, 571 (S.D. Cal. 2012); Hargis v. Access Capital Funding, LLC, 674
 2   F.3d 783, 793 (8th Cir. 2012).
 3          Defendant Michael Ioane’s request for judicial notice is DENIED. The Clerk’s Office is
 4   directed to lodge a copy of Michael Ioane’s letter and return the original to him.
 5
     IT IS SO ORDERED.
 6

 7   Dated: January 24, 2019
                                                 SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
